Citation Nr: 1628416	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  05-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for right patella chondromalacia.

2.  Entitlement to an initial rating in excess of 30 percent for right ankle instability.

3.  Entitlement to an initial rating in excess of 20 percent for left ankle degenerative joint disease.

4.  Entitlement to an initial rating in excess of 30 percent for a stomach condition.

5.  Entitlement to an effective date earlier than November 7, 2013, for the grant of service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma, also claimed as loss of sleep.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active duty for training with the Marine Corp Reserve from June 22, 1982, to September 13, 1982, and from July 11, 1983, to September 15, 1983, followed by other periods of active duty for training and inactive duty training.

The Department of Veterans Affairs (VA) has awarded service connection for disabilities incurred during the periods of active duty for training described above.  Those military training periods became "active military service" by virtue of disabilities incurred therein, see 38 C.F.R. § 3.6(a) (2015), and the Veteran has achieved "Veteran" status for VA benefits purposes.  See 38 U.S.C.A. § 101(2) (West 2014); see also 38 C.F.R. § 3.1(d).

These matters are before the Board of Veterans' Appeals (Board) on appeal of May 2003, January 2005, July 2007, December 2009, and February 2015 rating decisions by the VA Regional Office (RO) in Chicago, Illinois.

In May 2009, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.

In November 2009, the Board issued a decision which, in pertinent part, denied the Veteran's claims for higher initial ratings for right patella chondromalacia and for right ankle instability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In April 2011, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion for Partial Remand (JMR) requesting, in pertinent part, that the Court vacate and remand the portion of the November 2009 Board decision that denied higher initial ratings for right patella chondromalacia and for right ankle instability.  The Court issued an Order in April 2011 granting the JMR, and returned the case to the Board.  The Board remanded the claims in February 2012 for development consistent with the terms of the JMR.

In January 2014, the Board advised the Veteran that the VLJ who conducted the May 2009 Board hearing was no longer employed by the Board.  The Board further advised the Veteran that the law requires that the VLJ who conducts a hearing on appeal must also participate in any decision made on that appeal, pursuant to 38 U.S.C.A. § 7101(c) and 38 C.F.R. § 20.707, and that she could have a further Board hearing by another VLJ.  Later in January 2014, the Veteran responded, requesting a video conference hearing before another VLJ.  In March 2014, the Board remanded the case so that such a hearing could be scheduled.  In June 2014, the Veteran testified at a hearing before the undersigned VLJ via video conference.  Transcripts of the May 2009 and June 2014 Board hearings are of record.

In January 2015, the Board issued a decision which, in pertinent part, denied the Veteran's claims for higher initial ratings for right patella chondromalacia, right ankle instability, left ankle degenerative joint disease, and a stomach condition.  The Veteran appealed that decision to the Court.  In March 2016, the Veteran's representative and VA's Office of General Counsel filed a JMR requesting, in pertinent part, that the Court vacate and remand the portions of the January 2015 Board decision that denied higher initial schedular ratings for right patella chondromalacia, right ankle instability, left ankle degenerative joint disease, and a stomach condition and that denied referral of the Veteran's right knee, right ankle, left ankle, and stomach claims for extra-schedular consideration by the Director, Compensation Service, under 38 C.F.R. § 3.321(b).  The Court issued an Order in March 2016 granting the JMR, and returned the case to the Board.

In the January 2015 decision, the Board also remanded the issues of entitlement to a separate rating for surgical scars of the right knee, right ankle, and left ankle, associated with the service-connected right patella chondromalacia, right ankle instability, and left ankle degenerative joint disease; entitlement to an initial rating in excess of 20 percent for lumbar spine osteoarthritis; and entitlement to a total disability rating based upon individual unemployability.  The agency of original jurisdiction (AOJ) has conducted some of the development directed in the remand portion of the January 2015 Board decision, but has not readjudicated the issues remanded in a supplemental statement of the case, recertified the issues, or otherwise transferred jurisdiction of those issues back to the Board.  Accordingly, the issues are still under the AOJ's jurisdiction and are not before the Board at this time.

The Board notes that additional evidence was associated with the record following issuance of the most recent supplemental statement of the case, and that the record contains conflicting statements from the Veteran and her representative as to whether the Veteran's right to initial consideration of the additional evidence by the AOJ has been waived.  See 38 C.F.R. § 20.1304.  Specifically, on a form entitled "Additional Evidence Response Form for Cases with a VA Substantive Appeal (Form 9) Filed Prior to February 2, 2013," received in June 2016, the Veteran asked that the case be remanded to the AOJ for review of additional evidence.  However, in a later June 2016 letter, the representative states, "The Veteran waives RO consideration of this evidence so that the Board may properly consider it in the first instance."  Nevertheless, because the case must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when it readjudicates the claim following completion of the additional development.

In the January 2015 decision, the Board also found that the issue of entitlement to separate service connection for a neurologic disability of the feet, as secondary to service-connected right ankle instability and left ankle degenerative joint disease, had been raised by the record but not yet adjudicated by the AOJ.  A review of the record reveals that the issue still has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue, and it is again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the March 2016 JMR, the parties noted that the Veteran testified at the June 2014 Board hearing that she regularly receives treatment at the North Chicago VA Medical Center in orthopedics, podiatry, and general practice, but that the records from that facility currently associated with the record date only through 2013.  A review of the VA treatment record currently reveals that there are psychiatric records dating through January 2015, a telephone encounter note dated in February 2015, and some treatment records dating through the middle of 2014 from the Captain James A. Lovell Federal Health Care Center in North Chicago, Illinois.  However, those records do not appear to be complete.  Complete records were most recently obtained by VA in June 2013 and date through June 3, 2013.  Accordingly, the record reflects that there are outstanding, relevant VA treatment records dating since June 2013.  As such, consistent with the parties' agreement in the March 2016 JMR, a remand is required so that the outstanding, relevant VA treatment records may be obtained and associated with the record.  See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992).

The parties to the March 2016 JMR also agreed that a remand was warranted so that the Board could determine whether a contemporaneous medical examination is required as to the Veteran's claim for entitlement to a higher initial rating for the service-connected stomach disability.  Cf. Caffrey v. Brown, 6 Vet.App. 377 (1994).  Specifically, in the March 2016 JMR, the parties noted that the Veteran was last provided a VA examination as to the service-connected stomach disability in May 2007, but that in January 2014 the Veteran's representative argued that the Veteran's condition had worsened since the last examination.  The Board has reviewed the record and notes that the Veteran was provided a VA stomach and duodenal conditions examination in January 2015.  Although the report for that examination contains information relevant to the issue of entitlement to a higher initial rating for the service-connected stomach disability, it does not directly address the criteria for rating the disability under 38 C.F.R. § 4.114, Diagnostic Code 7307.  In particular, the examination report does not include information as to the extent to which the Veteran suffers from hemorrhages, ulcerated areas, and/or eroded areas.  As such, the examination is not adequate for purposes of rating the Veteran's service-connected stomach disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, the examination does indicate that the Veteran's service-connected stomach disability may have worsened since the May 2007 VA examination.  Given the apparent worsening in the Veteran's service-connected stomach disability and the Veteran's representative's January 2014 statements, the Board finds that the Veteran must be provided another VA examination as to the service-connected stomach disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  The examination provided on remand must address the criteria for rating the Veteran's service-connected stomach disability under 38 C.F.R. § 4.114, Diagnostic Code 7307.

The Board notes that, in the March 2016 JMR, the parties also agreed that the Board should additionally adjudicate on remand the issue of whether, based on the combined effects of the Veteran's service-connected disabilities, the Veteran's disability picture is so exceptional or unusual that referral of Appellant's claims is warranted as required under 38 C.F.R. § 3.321(b) and Johnson v. McDonald, 762 F.3d. 1362 (Fed. Cir. 2014).  The issue of entitlement to an extra-schedular rating based on the combined effects of the Veteran's service-connected right knee, left and right ankle, and stomach disabilities is part of the increased ratings claims remanded herein.  In addition, adjudication of that issue may be affected by the above-described development.  As such, the Board's consideration of the issue is deferred at this time.  However, the AOJ is asked to consider the issue on remand as part of the increased ratings claims.

Finally, the February 2015 rating decision granted the Veteran service connection for PTSD and awarded an initial rating of 50 percent, effective November 7, 2013.  In March 2015, the Veteran stated, "I believe there has been a mistake on the effective date.  I filed for PTSD in June of 2012 . . . ."  See VA Form 21-4138, received in March 2015.  The Board finds that the statement constitutes a timely notice of disagreement as to the effective date assigned for the grant of service connection for PTSD.  See 38 C.F.R. §§ 20.201, 20.302.  However, the Veteran has not been issued a corresponding statement of the case for the issue.  As a timely notice of disagreement as to the matter has been received, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:


1.  Provide the Veteran and her representative a statement of the case with respect to the issue of entitlement to an effective date earlier than November 7, 2013, for the grant of service connection for PTSD due to military sexual trauma, also claimed as loss of sleep.  The Veteran should be informed that she must file a timely substantive appeal to perfect to the Board an appeal of the February 2015 rating decision as to that issue.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  Obtain all outstanding VA treatment records relevant to the matters being remanded, to include from the Captain James A. Lovell Federal Health Care Center in North Chicago, Illinois, from June 3, 2013, to the present, and associate the records with the record.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected stomach disability.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected stomach disability, including but not limited to, whether the Veteran has hemorrhages, ulcerated areas, eroded areas, and/or nodular regions, and should state the extent to which the Veteran has such manifestations in terms of "mild," "moderate," or "severe."  See 38 C.F.R. § 4.114, Diagnostic Code 7307.

A complete rationale for all opinions must be provided.

4.  Undertake any further development deemed necessary in view of the expanded records, to include the provision of additional VA examinations and/or VA opinions, if warranted.

5.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether higher initial ratings may be granted.  The AOJ should consider whether referral of the case to the Under Secretary for Benefits or the Director, Compensation Service, is warranted for consideration of an extra-schedular rating based on the combined effects of the Veteran's service-connected right knee, left and right ankle, and stomach disabilities.  See 38 C.F.R. § 3.321(b); Johnson v. McDonald, 762 F.3d. 1362 (Fed. Cir. 2014); March 2016 Joint Motion for Partial Remand.  If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




